Silverman, J.
dissents in a memorandum as follows: I would reverse the judgment appealed from and order a new trial as to the claim against New York City Housing Authority. It is clear to me that plaintiff was an ad hoc employee of the Housing Authority. While plaintiff was paid by the city’s South Bronx Neighborhood Youth Corps under the Human Resources Administration he was sent by that agency to work on the Housing Authority’s premises with the Housing Authority’s Children’s Program, under the supervision of Mr. Marshall, an employee of the Housing Authority. The city in no way supervised or controlled plaintiff’s work for the Housing Authority or the Housing Authority’s Children’s Program. To all intents and purposes, plaintiff worked for the Housing Authority just like any other employee of the Housing Authority except that he was paid by the Youth Corps. Nor was there any contractual arrangement between the Housing Authority’s Children’s Center and the Youth Corps. On these facts, plaintiff, as a matter of law, was a special or ad hoc employee of the Housing Authority and thus barred from suing by reason of section 11 of the Workers’ Compensation Law. (Mitchell v Adam Hat Stores, 279 App Div 877, affd 304 NY 836.) Thus the motion to dismiss on that ground, if made, should have been granted. The Judge thought that such a motion had been made saying “when the Housing Authority counsel made the motion to dismiss on that ground on Friday afternoon of last week. The motion is denied.” However, our attention has not been called to, nor have we found, explicit language making such a motion as distinct from a motion to conform the pleadings to the proof. If we deem the Judge’s statement to be a sufficient indication that such a motion was made and denied, I would dismiss the complaint. In any event, whether or not such a motion was made, I think the verdict was at least against the weight of the evidence on the issue of ad hoc employment. Accordingly, the verdict should be set aside and a new trial ordered.